DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 17-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent No. 10765147 in view of Adams et al. (US 5,878,752).
 	Regarding claim 17, ‘147 discloses “an aerosol delivery device comprising: an aerosol forming component” (Claim 1 at lines 1-2) “for volatilizing an aerosol generating means in the aerosol delivery device” (abstract, i.e., for volatilizing a liquid in an aerosol delivery device. The liquid can be the aerosol generating means), comprising: 
 	“a first aerosol-forming member configured to be heated up to a first operating temperature and thereafter to a second higher operating temperature” (claim 1 at lines 3-5), and 
 	“a second aerosol-forming member configured to be heated up to at least the first operating temperature as the first aerosol-forming member reaches the second higher operating temperature so that the aerosol generating means volatilized from the first aerosol-forming member and the second aerosol-forming member mix with one another” (Claim 1 at lines 6-13).
 	‘147 is silent regarding wherein at least one of the first aerosol-forming member or the second aerosol-forming member comprises a material that is sheet-like in nature.
 	Adams et al. teaches 	wherein “at least one of the first aerosol-forming member or the second aerosol-forming member comprises a material that is sheet-like in nature” (fig.6 is the aerosol forming member). ‘147 teaches an aerosol forming device. Adams et al. teaches an aerosol forming device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘147 with Adams et al., by modifying ‘147’s at least one aerosol forming member according to Adams et al.’s aerosol forming member, to provide desired thickness of heating element based on design specification. 
 	Regarding claim 18, ‘147 discloses “the at least one of the first aerosol-forming member or the second aerosol-forming member comprising the material that is sheet-like in nature is formed from a plurality of layers” (Adams et al., fig.6 shows layers of aerosol forming member).
 	Regarding claim 19, ‘147 discloses “the at least one of the first aerosol-forming member or the second aerosol-forming member comprising the material that is sheet-like in nature comprises a first heatable layer acting as a heating element” (Adams et al., fig.6 shows a heater layer 210).
 	Regarding claim 20, ‘147 discloses “the first aerosol- forming member reaches the second operating temperature substantially at the same time as the second aerosol-forming member reaches the first operating temperature” (‘147, claim 1 at lines 3-10) such that “the aerosol generating means volatilized from the first aerosol-forming member and the second aerosol- forming member mix with one another” (‘147, claim 1 at lines 10-13).
 	Regarding claim 21, ‘147 discloses “the first aerosol- forming member and the second aerosol-forming member are configured to have different heating rates, such that by activating the first aerosol-forming member and the second aerosol- forming member simultaneously, the first aerosol-forming member reaches the second operating temperature substantially at the same time as the second aerosol-forming member reaches the first operating temperature” (‘147, Claim 2).
 	Regarding claim 22, ‘147 discloses “the first aerosol- forming member is activated prior to activation of the second aerosol-forming member such that the first aerosol-forming member reaches the second operating temperature substantially at the same time as the second aerosol-forming member reaches the first operating temperature” (‘147, Claim 2).
 	Regarding claim 23, ‘147 discloses “the first aerosol-forming member is located upstream of the second aerosol-forming member with respect to a flow of air through the aerosol delivery device in use” (‘147, claim 1 at lines 13-16).
 	Regarding claim 24, ‘147 discloses “the aerosol generating means comprises nicotine” (‘147, claim 5).
 	Regarding claim 25, ‘147 discloses “the aerosol generating means comprises one or more volatile acids” (‘147, claim 6).
 	Regarding claim 26, ‘147 discloses “the aerosol generating means are volatilized from the first aerosol-forming member as the first aerosol-forming member reaches the second operating temperature and one or more low boiling point fractions are volatilized from the second aerosol-forming member when the second aerosol-forming member reaches the first operating temperature such that the one or more low boiling point fractions settle on the aerosol generating means” (‘147, claim 7).
 	Regarding claim 27, ‘147 discloses “a housing comprising an air inlet and an air outlet, an aerosol chamber in fluid communication with the air inlet and the air outlet, and a power source to which the first aerosol-forming member and the second aerosol-forming member are electrically connected, and a controller for controlling activation of the first aerosol-forming member and the second aerosol-forming member” (‘147, claim 1, at lines 21-27).


 	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-7 of U.S. Patent No. 10765147 in view of Adams et al. (US 5,878,752) as applied in claims 17-27 above, and further in view of Tucker et al. (US 2013/0192620).
 	Regarding claim 28, ‘147 discloses all the features of claim limitations as set forth above except for aerosol formed by the aerosol forming component is drawn through a cooler comprising a pore body which is substantially permeable to particles of the aerosol formed, the pore body being selected from the group consisting of: a porous wadding, a fleece-like synthetic material, a synthetic non-woven material manufactured from polyolefin or polyester fibers, and an open-cellular foam material.
 	Tucker et al. teaches “the aerosol forming component” (abstract, i.e., vaporize the liquid material and form an aerosol) is drawn through “a cooler comprising a pore body which is substantially permeable to particles of the aerosol formed, the pore body being selected from the group consisting of: a porous wadding, a fleece-like synthetic material, a synthetic non-woven material manufactured from polyolefin or polyester fibers, and an open-cellular foam material” (the cooler 300 comprising the fibrous element 300, 300' includes low efficiency filter material. The fibrous element 300, 300' can include a bundle of fibrous material formed as a plug. The fibrous material can be any of the variety of fibrous materials suitable for use in traditional smoking article filter elements. The fibrous material can comprise cellulose acetate fibers, polyester fibers, polypropylene fibers, paper and the like. For example, the fibrous element 300, 300' can comprise cellulose acetate tow and can be wrapped with a paper material if desired). ‘147 teaches an aerosol forming device. Tucker et al. teaches an aerosol forming device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘147 with Tucker et al., by adding Tucker et al.’s pore body to ‘147 device, to provide desired filtration for generated aerosol.  


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a first aerosol-forming member configured to be heated up to a first temperature and thereafter to a second higher operating temperature” in claim 1.
 	(2) “a second aerosol-forming member configured to be heated up to at least the first operating temperature” in claim 1.
 	(3) “an generating means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a first aerosol-forming member” is interpreted as “a mesh material providing a capillary structure, the aerosol-forming member may be made of stainless steel such as AISI 304 or AISA 316 or heating conducting alloys such as NiCr alloys” (para.0051 of instant publication application)
(2) “a second aerosol-forming member” is interpreted as “a mesh material providing a capillary structure, the aerosol-forming member may be made of stainless steel such as AISI 304 or AISA 316 or heating conducting alloys such as NiCr alloys” (para.0051 of instant publication application).
(3) “aerosol generating means” is interpreted as “nicotine and/or one or more volatile acids.” (para.0012-0013).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 20 and 22 recite “the first aerosol-forming member reaches the second operating temperature substantially at the same time as the second aerosol-forming member reaches the first operating temperature”. The term “substantially at the same time " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “substantially at the same time”, therefore applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable.



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 17-20 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2014/0000638) in view of Adams et al. (US 5,878,752).
 	Regarding claim 17, Sebastian discloses “an aerosol delivery device” (abstract, i.e., an electronic smoking article that provides for improved aerosol delivery) comprising: 
 	an aerosol forming component” (10) “for volatilizing an aerosol generating means in the aerosol delivery device” (para.0017, 0029, i.e., inhalable substance can be in the form of an aerosol (i.e., suspension of fine solid particle or liquid droplets)), comprising: 
 	 	“a first aerosol-forming member” (fig.5, 55) “configured to be heated up to a first operating temperature and thereafter to a second higher operating temperature” (the first aerosol-forming member is a heater 55 that is capable of being heated up to first operating temperature and thereafter to a second higher operating temperature. For example: para.0014 stated that the resistive heating element can operating at the same or different temperatures (e.g., the operating temperatures differing by about 5 degrees or greater). The first aerosol-forming member can be at one operating temperature and then raises higher such as 5 degree or greater), and 
 	 	“a second aerosol-forming member” (fig.5, 56) “configured to be heated up to at least the first operating temperature” (as explained above, para.0014 suggest that the resistive heating element can be operated at the same temperature which is the first operating tempeature) “as the first aerosol-forming member reaches the second higher operating temperature” (para.0014 stated that the resistive heating element can operating at the same or different temperatures (e.g., the operating temperatures differing by about 5 degrees or greater).  It would have been obvious that both aerosol-forming members can be operated at the same time and reached to a first operating temperature during a first period of time and then the first aerosol-forming member can be reached at a second operating temperature (i.e., about 5 degrees or greater) during a second period of time) “so that the aerosol generating means volatilized from the first aerosol-forming member and the second aerosol-forming member mix with one another” (functional language. See fig.5 the liquid substance is heated in the wick 301, 302 and is being heated by the heater so that aerosol (i.e., vaporization) are mixed together in the chamber).
 	Sebastian is silent regarding wherein at least one of the first aerosol-forming member or the second aerosol-forming member comprises a material that is sheet-like in nature.
 	Adams et al. teaches 	wherein “at least one of the first aerosol-forming member or the second aerosol-forming member comprises a material that is sheet-like in nature” (fig.6 is the aerosol forming member). Sebastian teaches an aerosol forming device. Adams et al. teaches an aerosol forming device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sebastian with Adams et al., by modifying Sebastian’s at least one aerosol forming member according to Adams et al.’s aerosol forming member, to provide desired thickness of heating element based on design specification.
 	Regarding claim 18, modified Sebastian discloses “the at least one of the first aerosol-forming member or the second aerosol-forming member comprising the material that is sheet-like in nature is formed from a plurality of layers” (Adams et al., fig.6 shows layers of aerosol forming member).
 	Regarding claim 19, modified Sebastian discloses “the at least one of the first aerosol-forming member or the second aerosol-forming member comprising the material that is sheet-like in nature comprises a first heatable layer acting as a heating element” (Adams et al., fig.6 shows a heater layer 210).
 	Regarding claim 20, modified Sebastian discloses “the first aerosol- forming member reaches the second operating temperature substantially at the same time as the second aerosol-forming member reaches the first operating temperature” (Sebastian, para.0014 stated that the resistive heating element can operating at the same or different temperatures (e.g., the operating temperatures differing by about 5 degrees or greater).  It would have been obvious that both aerosol-forming members can be operated at the same time and reached to a first operating temperature during a first period of time and then the first aerosol-forming member can be reached at a second operating temperature (i.e., about 5 degrees or greater) during a second period of time) “such that the aerosol generating means volatilized from the first aerosol-forming member and the second aerosol- forming member mix with one another” (See fig.5 the liquid substance is heated in the wick 301, 302 and is being heated by the heater so that aerosol (i.e., vaporization) are mixed together in the chamber).
 	Regarding claim 24, modified Sebastian discloses “the aerosol generating means comprises nicotine” (Sebastian et al., para.0061, i.e., nicotine).
 	Regarding claim 25, modified Sebastian discloses the aerosol generating means comprises “one or more volatile acids” (Sebastian et al., para.0061, i.e., volatile acids such as propylene glycol or nicotine mix with water can be considered as volatile acids and para.0059, i.e., flavoring agents … flavoring agents also can include acidic characteristics).
 	Regarding claim 26, modified Sebastian discloses “the aerosol generating means” (Sebastian et al., paragraph 0061, all, in particular at line 4, i.e., glycerol) are volatilized from “the first aerosol-forming member as the first aerosol-forming member reaches the second operating temperature” (As explained in claim 1 above) and “one or more low boiling point fractions are volatilized” (Sebastian et al., paragraph 0061, i.e., aerosol precursor … propylene, water, nicotine) “from the second aerosol-forming member” (Sebastian et al, 56) “when the second aerosol-forming member reaches the first operating temperature” (Sebastian et al, second aerosol member 56 can be reached the first operating temperature) “such that the one or more low boiling point fractions settle on the aerosol generating means” (Sebastian et al., the chemical elements in para.0061 having low boiling point fractions).
 	Regarding claim 27, modified Sebastian discloses “a housing” (Sebastian et al., fig.1 showing a housing) comprising “an air inlet and an air outlet” (Sebastian et al., inlet 17 and outlet 18), “an aerosol chamber” (Sebastian et al., fig.1 shows the housing having a cavity) in fluid communication with “the air inlet and the air outlet” (Sebastian et al., 17 and 18), and “a power source” (Sebastian et al., 40) to which “the first aerosol-forming member and the second aerosol-forming member are electrically connected” (Sebastian et al., 55 and 56), and “a controller” (Sebastian et al., 20) “for controlling activation of the first aerosol-forming member and the second aerosol-forming member” (Sebastian et al., para.0078, i.e., the control component 20 delivers, controls, or otherwise modulates power form the battery 40 for energizing the resistive heating element 50).



 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2014/0000638) in view of Adams et al. (US 5,878,752) as applied in claims 17-20 and 24-27 above, and further in view of Buchberger (US 8,948,578).
 	Regarding claim 21, modified Sebastian discloses “such that by activating the first aerosol-forming member and the second aerosol- forming member simultaneously, the first aerosol-forming member reaches the second operating temperature substantially at the same time as the second aerosol-forming member reaches the first operating temperature” (Sebastian, para.0014 stated that the resistive heating element can operating at the same or different temperatures (e.g., the operating temperatures differing by about 5 degrees or greater).  It would have been obvious that both aerosol-forming members can be operated at the same time and reached to a first operating temperature during a first period of time and then the first aerosol-forming member can be reached at a second operating temperature (i.e., about 5 degrees or greater) during a second period of time).
 	Modified Sebastian is silent regarding the first aerosol- forming member and the second aerosol-forming member are configured to have different heating rates.
 	Buchberger teaches “the first aerosol- forming member and the second aerosol-forming member are configured to have different heating rates” (Buchberger, i.e., col.5 at lines 50-67, in particular at lines 65-67, i.e., AISI 304 or AISI 316 or heat conducting alloys such has NiCr alloys. Please noted that first heater can have ASIS 304 and second heater can be NiCr. Thus, it is inherently and necessarily that different materials will have different heating rate).  Sebastian teaches an aerosol forming device. Buchberger teaches an aerosol forming device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Sebastian with Buchberger, by modifying Sebastian’s at least one aerosol forming member according to Adams et al.’s aerosol forming member, to provide desired material for heating element based on design specification.


 	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2014/0000638) in view of Adams et al. (US 5,878,752) as applied in claims 17-20 and 24-27 above, and further in view of Collett et al. (US 2014/0060554).
 	Regarding claim 22, modified Sebastian discloses “such that the first aerosol-forming member reaches the second operating temperature substantially at the same time as the second aerosol-forming member reaches the first operating temperature” (Sebastian, para.0014 stated that the resistive heating element can operating at the same or different temperatures (e.g., the operating temperatures differing by about 5 degrees or greater).  It would have been obvious that both aerosol-forming members can be operated at the same time and reached to a first operating temperature during a first period of time and then the first aerosol-forming member can be reached at a second operating temperature (i.e., about 5 degrees or greater) during a second period of time)
 	Modified Sebastian is silent regarding the first aerosol- forming member is activated prior to activation of the second aerosol-forming member.
 	Collett et al. teaches “the first aerosol-forming member is activated prior to activation of the second aerosol-forming member” (para.0013, i.e., microheaters can be adapted to heat in a defined order (e.g., sequentially) or pattern (e.g., two or more micro heaters separately heated out of sequence)).  Sebastian teaches an aerosol forming device. Collett et al. teaches an aerosol forming device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Sebastian with Collett et al., by modifying Sebastian et al.’s heating pattern according to Collett et al.’s heating pattern such that the first aerosol-forming member is activated prior to activation of the second aerosol-forming member, to control heater to heat the smoking article in a desired pattern. The combination of Sebastian et la. and Collett et la. would have been obvious because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by the known methods with no change in their respective functions, and the combination would have been obvious because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143.02.
 	Regarding claim 23, modified Sebastian discloses “the first aerosol-forming member is located upstream of the second aerosol-forming member with respect to a flow of air through the aerosol delivery device in use” (Collett et al., fig.5 shows each micro heaters along the aerosol device so that one of 50 can be located at upstream and the other can be at downstream. The air flow from 17 to 18. Thus, one of heaters located at upstream can be the heater located toward 17 and another one of heaters located toward 18).


 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2014/0000638) in view of Adams et al. (US 5,878,752) as applied in claims 17-20 and 24-27 above, and further in view of Tucker et al. (US 2013/0192620).
 	Regarding claim 28, modified Sebastian discloses all the features of claim limitations as set forth above except for aerosol formed by the aerosol forming component is drawn through a cooler comprising a pore body which is substantially permeable to particles of the aerosol formed, the pore body being selected from the group consisting of: a porous wadding, a fleece-like synthetic material, a synthetic non-woven material manufactured from polyolefin or polyester fibers, and an open-cellular foam material.
 	Tucker et al. teaches “the aerosol forming component” (abstract, i.e., vaporize the liquid material and form an aerosol) is drawn through “a cooler comprising a pore body which is substantially permeable to particles of the aerosol formed, the pore body being selected from the group consisting of: a porous wadding, a fleece-like synthetic material, a synthetic non-woven material manufactured from polyolefin or polyester fibers, and an open-cellular foam material” (the cooler 300 comprising the fibrous element 300, 300' includes low efficiency filter material. The fibrous element 300, 300' can include a bundle of fibrous material formed as a plug. The fibrous material can be any of the variety of fibrous materials suitable for use in traditional smoking article filter elements. The fibrous material can comprise cellulose acetate fibers, polyester fibers, polypropylene fibers, paper and the like. For example, the fibrous element 300, 300' can comprise cellulose acetate tow and can be wrapped with a paper material if desired). Sebastian teaches an aerosol forming device. Tucker et al. teaches an aerosol forming device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sebastian with Tucker et al., by adding Tucker et al.’s pore body to Sebastian device, to provide desired filtration for generated aerosol.  



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761